Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/24/2021 has been entered. Claims 1-9, 11-20 are currently amended.  Claims 1-20 are pending with claims 6-20 withdrawn from consideration.  Claims 1-5 are under examination in this office action.  Applicant’s amendments necessitate new ground of rejection set forth in this office action.

Response to Arguments
Applicant’s argument, see page 7-8, filed on 2/24/2021, with respect to 112(b) rejections, has been fully considered and is persuasive. The 112(b) rejections have been withdrawn.
Applicant’s argument, see page 8-9, filed on 2/24/2021, with respect to 102 rejections, has been fully considered and is persuasive. The 102 rejections have been withdrawn.  However, the amendments necessitate new ground of rejection set forth in this office action.
Applicant’s argument, see page 9-10, filed on 2/24/2021, with respect to 103 rejections, has been fully considered and is persuasive. The 103 rejections have been withdrawn.  However, the amendments necessitate new ground of rejection set forth in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriwaki et al (JP2011230165A, machine translation is referred here).
Regarding claim 1, the recited “SnBiSb series” does not add limitation beyond its composition.  A prior art product anticipating or suggesting the same composition should meet this limitation.
Moriwaki teaches a lead-free solder [page 1 paragraph 2], with composition ranges comprising 30.0-70.0% of Bi and 0.05-5.00% of Sb, and remainder Sn and inevitable impurities [page 1 paragraph 5].  Example No.2 comprises 49.7% of Bi, 1.42% of Sb and balance of Sn [Table 1], falling within the claimed 32.8-56.5% of Bi, 0.7-2.2% of Sb and Sn.  With a=49.7 and b=1.42, Example No.2 has c=b-0.006a2+0.672a-19.61=0.388, meeting the claimed relationship of 0.005≤c≤1.5.

Regarding claim 2, Moriwaki’s Example No. 2 comprises 49.7% of Bi, 1.42% of Sb and balance of Sn [Table 1], falling within the claimed 41.8-50% of Bi and 0.7-2.0% of Sb.

Regarding claim 3, Moriwaki’s Example No. 22 has c=b-0.006a2+0.672a-19.61=0.388 as stated above, meeting the claimed relationship of 0.008≤c≤1.5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (JP6548537B2, machine translation is referred here).
Regarding claims 1-2, the recited “SnBiSb series” does not add limitation beyond its composition.  A prior art product anticipating or suggesting the same composition should meet this limitation.
Mori teaches a lead-free solder [page 1 paragraph 2-6] composed of Sn, Bi, and Sb [page 1 paragraph 12].  Mori teaches the following composition as compared with the current invention:
Element
Claim 1
Claim 2
Mori
Bi
32.8-56.5%
41.8-50%
45-80 [page 1 paragraph 6]
Sb
0.7-2.2%
0.7-2.0%
0.5-6.3 [page 2 paragraph 1]
Sn
balance
balance
Balance [page 2 last paragraph]


It can be seen that Mori’s composition overlaps the current claims 1-2.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.  By selecting the Bi, Sb, and Sn concentrations within the claimed ranges, the claimed relationship of 0.005≤c≤1.5 will be met.  For example, when selecting a=49 and b=1.5, which are in Mori’s ranges, c=0.412, meeting 0.005≤c≤1.5.

Regarding claim 3, since Mori overlaps the composition required by the claimed formula, by selecting the Bi, Sb, and Sn concentrations within the claimed ranges, the claimed relationship of 0.008≤c≤1.5 will be met.  For example, when selecting a=49 and b=1.5, which are in Mori’s ranges, c=0.412, meeting and 0.008≤c≤1.5.

Regarding claim 4, Mori teaches that the solder may comprise 0.1-4.0% of Ag [page 2 paragraph 5], and 0.05-0.2% of Ni [page 2 paragraph 7], meeting the claimed one or more from the group consisting of Ce, Ti, Cu, Ni, Ag and In.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (JP6548537B2, machine translation is referred here) as applied to claim 4 above, and further in view of Pandher et al (US20160214213A1).
Regarding claim 5, Mori teaches the lead-free solder in claim 4 as stated above.
Mori does not teach Ce, Ti, Cu, and In.  However, Pandher teaches a lead-free solder comprising the following composition as compared with the current claim:
Element
Claim 5
Pandher [0007-0028]
Bi
32.8-56.5%
35-59
Sb
0.7-2.2%
0-1.0
Ce
0.01-2.5%
0.001-1.0
Ti
0.05-2.0%
0-1.0
Cu
0.01-0.8%
0-1.0
Ni
0.03-1.5% 
0.01-1.0
Ag
0.1-1%
0-1.0
In
0.05-1%
0-2.0
Sn
balance
balance


It can be seen that Pandher’s composition overlaps the current claim.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.
Pandher teaches that incorporation of small amounts of Ce results in the alloy exhibiting increased impact energy [0044]; the presence of Ti results in improved drop shock performance of the alloy and increased thermal conductivity and increased thermal fatigue life [0045]; Cu helps improving the thermal fatigue properties, increasing aging stability, higher tensile strength and a more refined microstructure [0045]; the presence of In increases the ductility of the alloy and reduces surface oxidation [0074].  Therefore, for these benefits, it would be obvious for one of ordinary skill to combine Pandher with Mori and arrive at the claimed Ce, Ti, Cu and In in the solder alloy.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                     

/NICHOLAS A WANG/Examiner, Art Unit 1734